ORDER
PER CURIAM
Lamarr Harris (“Harris”) appeals from the denial of his amended Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On appeal, Harris argues that the motion court clearly erred in denying his claim for ineffective assistance of counsel because his defense counsel at trial operated under an actual conflict of interest. Because this Court, on direct appeal, rejected Harris’s argument that defense counsel operated under a conflict of interest, Harris is barred from re-litigating that issue in his post-conviction motion.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).